Citation Nr: 1631062	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-22 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a refractive error of the left eye with vision disturbance due to muscle trauma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

4.  Entitlement to a compensable disability rating for bilateral tinea pedis.

5.  Entitlement to a rating higher than 10 percent for painful calluses of the right foot prior to March 14, 2014, and a 20 percent rating thereafter.

6.  Entitlement to a rating higher than 10 percent for painful calluses of the left foot prior to March 14, 2014, and a 20 percent rating thereafter.

7.  Entitlement to a compensable disability rating for curvature/contracture of the toes of the left foot, claimed as hammertoes.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had initial active duty for training from March 1986 to October 1986 and active duty from November 1990 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in February 2014, at which time the Board reopened the claim for service connection for a skin disorder, and remanded the appeal for additional development.  

During the pendency of this appeal, by a rating decision in September 2014, the Veteran's disability ratings for painful calluses of the right foot and left foot were increased to 20 percent, respectively, effective March 14, 2014.  Because the increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, a May 2016 Post Remand Brief suggests that the Veteran's bilateral foot disorders render him unemployable.  As such, the Board finds that the record raises a claim for TDIU.

Following the issuance of the most recent statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The claims for bilateral painful calluses and left foot hammertoes, as well as the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2006 Board decision denied the claims for service connection for headaches and left eye refractive error with vision disturbance due to muscle trauma; the Veteran did not appeal that decision and it is final.
 
2.  The evidence added to the record since the May 2006 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for refractive error of the left eye with vision disturbance due to muscle trauma.

3.  The evidence added to the record since the May 2006 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.

4.  The Veteran served in Southwest Asia during the period of the Persian Gulf War.

5.  The Veteran's skin disability, other than on his feet, currently diagnosed as eczema and folliculitis, did not manifest in service or for many years thereafter and the most probative opinion on the question of whether there exists a medical relationship, or nexus, between any such current skin disability, and service weighs against the claim. 

6.  The Veteran's bilateral tinea pedis requires topical medication; the area involved is less than 5 percent of the entire body and 0 percent of exposed areas; the skin disability is not shown to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for refractive error of the left eye with vision disturbance due to muscle trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a skin rash have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317  (2015).

4.  Throughout the entire appeal period, a compensable rating for bilateral tinea pedis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Codes 7813-7806 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in December 2008, March 2009 and April 2009.  The claims were last adjudicated in September 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and Social Security Administration records.  Additionally, a VA examination addressing the claim for entitlement to service connection for a skin rash was obtained.  Pertaining to the Veteran's application to reopen the claims for entitlement to service connection for headaches and a left eye disorder, as new and material evidence has not been submitted to reopen the Veteran's claims, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).



1. Left eye disorder 

The Veteran's claim for service connection for a left eye disorder was originally denied in April 1994.  The claim was again denied in a June 1998 rating decision that determined that changes in the Veteran's visual acuity due to refractive error did not qualify for service connection because it was considered a constitutional or developmental defect and not an acquired disability for compensation purposes.  Additionally it was determined that left eye visual disturbance due to muscle trauma pre-existed service and there was no evidence of any aggravation of the condition while the Veteran was on active duty.  The Veteran appealed to the Board.  In May 2006, the Board denied the claim for service connection for left eye vision disturbance because the claimed disability was caused by muscle trauma sustained prior to service and his vision was not shown to have changed during service.   Additionally, the Board found that refractive error was a developmental disorder for which service connection could not be granted.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's May 2006 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its May 2006 decision, the claims folder contained a consultation sheet dated December 1985 which noted corrected near vision of 20/25 and 20/30.  Corrected distance vision was 20/25 and 20/30.   A March 1986 optometry examination report noted a history of trauma to the left eye muscles with no superior gaze in the left eye.  An August 1989 treatment note recorded an injury to the left side of his jaw.  The Quadrennial Reserve physical examination of October 1990 noted uncorrected distant vision in the left eye of 20/50.  The eye examination report of December 1990 showed uncorrected distant vision in the left eye of 20/50 correctable to 20/40.  An October 1991 clinical treatment note recorded myopia and astigmatism with no ocular health pathology.  Corrected distant vision in the left eye was 20/30.  The November 1991 discharge examination revealed defective vision with corrective lenses needed but no double vision in the left eye. Corrected vision was 20/20 in the left eye. 

On VA visual examination in February 1993 the Veteran denied history of eye injury and reported that his vision had been getting worse since early 1991.   Objective examination found best corrected distant vision in the left eye of 20/40.  Diplopia was present only on gaze up and to the left, and was intermittent.  CT scan of the orbits of both eyes revealed findings of an old blow out fracture to the left orbit floor.  Diagnoses were significant refractive error with high astigmatism, anisometropia and probable amblyopia in the left eye secondary to anisometropia.  

At a January 1994 hearing the Veteran indicated he was involved in a brawl in his barracks and got hit in the eye.  He contended that he experienced left eye double vision due to in-service trauma.  On VA examination in February 1994 the Veteran complained of left eye pain since an eye injury in December 1991.  The Veteran indicated he could not see out of his left eye.  The diagnosis was history of blowout fracture with muscle entrapment left eye restricted movement and diplopia in extreme gazes.  There was no pathology to explain decreased vision and constricted/lack of field in the left eye. 

Also of record was a VA assessment in September 2004 that disclosed diagnoses of non-classic migraine headaches possibly due to refractive error and/or resulting from extraocular muscle (EOM) restriction of the left eye, alternating extrophia, left hypertropia, possibly related to head trauma, and blowout fracture of the left eye with muscle entrapment causing superior gaze restriction.

Also in the record were VA treatment records showing treatment for refractive error, double vision and visual problems due to an eye injury.  

An April 2005 VA examination report noted the Veteran's report that, during basic training at Camp Lejeune, North Carolina, he was hit in the left eye when another service member bumped into him, but he did not seek medical attention.  The Veteran stated that his vision was blurry, that he had double vision, and that he would lose his place when reading.  The Veteran had full movement of the extraocular muscles in the right eye, but there was restriction of the superior gaze in the left eye.  The Veteran was unable to elevate the left eye up and in, up, or up and out.  There was no motion past the vertical midline in the left eye.  Refractive error was also present.  The examiner discussed review of the Veteran's clinical records, noting that a 1986 clinical record disclosed prior trauma to the left eye muscles with no superior gaze in the left eye.  The examiner concluded that the Veteran's inability to move the left eye past the vertical midline was due to a blow-out fracture of the left orbit.  The examiner noted that trauma of this magnitude was not small or incidental.  The examiner further concluded that, since restriction of the superior gaze was present in the Veteran's left eye trauma prior to his active military service, and was noted at the time of induction optometry examination in March 1986, it was present prior to the Veteran's service.  The examiner further concluded that the Veteran's vision disorder was not aggravated by service.

The evidence received since the prior final denial includes post-service treatment records that document ongoing treatment for refractive error, double vision and visual problems due to an eye injury.  The VA treatment records, while "new," as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that refractive error of the left eye with vision disturbance due to muscle trauma was incurred in or aggravated by service.    

Finally, also added to the claims file are additional statements from the Veteran asserting service connection for refractive error of the left eye with vision disturbance due to muscle trauma.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the May 2006 denial is not new and material, and the claim for service connection for refractive error of the left eye with vision disturbance due to muscle trauma is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for refractive error of the left eye with vision disturbance due to muscle trauma, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2. Headaches

The Veteran's claim for service connection for headaches was originally denied in April 1994 and again in June 1998.  The RO determined that the Veteran's headaches were not incurred in service, to include as due to an undiagnosed illness.  The Veteran appealed to the Board.  In May 2006, the Board denied the claim for service connection for headaches because these were associated with residuals of trauma to the left eye and sinusitis, and were not shown to be due to an undiagnosed illness or a service-connected disability.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's May 2006 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its May 2006 decision, the claims folder contained a note dated in August 1988 which recorded a jaw injury when the Veteran was hit in the jaw twice with the assessment rule out mandible fracture and probable sprain.  The service treatment records failed to document a chronic headache disorder.  

On VA neurological examination in March 1994 the Veteran complained of facial pain over the zygomatic arch and difficulty with vision.  The Veteran indicated he was treated in 1993 for alcohol and cocaine abuse and for recurring headaches.  He reported an old injury to the left cheek and face in a fight being struck with a fist in a fist fight.  He had no concussion and did not report the incident.  The report of examination indicates there was no evidence of primary central or peripheral nervous system disease or injury.  Also in the record were VA treatment records showing treatment for headaches with an assessment of non-classic migraine headache possibly due to refractive error and/or EOM restriction associated with an eye injury.  

An April 2005 VA examination report noted minor headaches before active duty.  The Veteran reported that he was hit in the left eye during boot camp.  He described headaches that started in his left eye and spread across the whole head.  He reported that the headaches were frequent and lasted a long time.  However, the examiner noted that the Veteran had not been seeking primary care for headaches with any frequency.  Computed tomography (CT) scans of the head and left eye disclose evidence of fracture of the floor of the left orbit with minimal displacement of the fractured fragments.  The CT scan also disclosed mucosal thickening of the sphenoid sinus suggestive of sinusitis.  There were no other cranial abnormalities. Muscle mass, muscle tone, and muscle power were normal and symmetrical in all four extremities.  There was no cerebellar dysfunction, no sensory deficits, and the Veteran's gait was normal.  The examiner concluded that there were two possible causes for the Veteran's headaches, with one possible cause being the fracture of the floor of the left orbit with possible entrapment of the inferior rectus muscle, and sphenoidal sinusitis as a second possible cause for headaches.  The examiner concluded that the Veteran's headaches were not due to an undiagnosed illness.

The evidence received since the prior final denial includes post-service treatment records that document ongoing treatment for headaches, to include non-classic migraine headaches associated with the left eye disorder.  These treatment records, while "new," as they were not before previous decisionmakers are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the Veteran's headaches are related to service, to include an injury therein, or a service-connected disorder.    

Also added to the claims file are additional statements from the Veteran asserting service connection for headaches.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the May 2006 denial is not new and material, and the claim for service connection for headaches is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for headaches the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni, 5 Vet. App. at 467.


Service connection

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3)(4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. § 3.317(e). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that he incurred a skin disorder, namely rashes all over his body, during service. 

The competent medical evidence of record indicates that the Veteran's reports of skin rashes have been attributed to a skin disorder diagnosed as eczema and folliculitis; these complaints thus cannot be service-connected as being due to an undiagnosed illness.  There is no competent medical evidence to the contrary.  Therefore, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.

Having determined that the Veteran currently has a diagnosed skin disorder, the remaining question before the Board is whether such disability is related to his service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Service treatment records dated in June 1988 show that he was seen for a rash on both sides of the neck, which was assessed as tinea versicolor.  Earlier and subsequent service treatment records, however, fail to show any evidence that he was treated for a chronic skin disorder orfany part of the body other than the feet.  As such, the service treatment records lack the combination of manifestations sufficient to identify a chronic skin disability as distinguished from merely isolated findings.  Rather, the record suggests that the in-service neck rash resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability onset in service.

After service, on VA examination in January 1997, the Veteran reported a history of rashes.  Outpatient treatment records dated in April 1998 reflect that the Veteran complained of itching and a rash on his trunk since returning from the Persian Gulf.  He reported that it had responded to use of Mycelex off and on.  Objectively, there were patchy blotches on the trunk and lower legs.  The assigned diagnosis was atopic dermatitis. 

On VA examination in September 1998 the Veteran reported a recurrent body rash  about every couple of weeks.  He described a rash on his chest, his stomach, back, groin and thighs.  The Veteran stated that sometimes it would clear up quickly and other times it takes up to a month for it to clear.  He stated that he used the Mycelex on these areas.  The examiner diagnosed subjective complaints of skin rash as none was found on examination.

Similarly, on VA examination conducted in April 2005 the examiner was unable to find a skin rash.  No diagnosis of a skin disorder was assigned.  Thereafter a VA examiner in September 2006 noted the Veteran's report of being diagnosed with tinea versicolor during service.  However, examination failed to show any lesions consistent with tinea versicolor anywhere on his body.  The examiner diagnosed tinea versicolor by history.

On VA examination in October 2009, the examiner noted intermittent eczema manifested by an itchy rash.  Reportedly, the Veteran received topical corticosteroid treatment within the prior twelve months for eczema.  No skin condition was found on examination.  The examiner noted that the Veteran was treated in 1988 for a neck rash during, with no further medical documentation of a chronic skin condition.  VA outpatient treatment records show that the Veteran was treated for a groin rash in October 2010.  

On VA examination in March 2014, the examiner noted a history of dermatitis or eczema, diagnosed and treated within the prior 10 years, papulosquamous skin disorders in 2014, and foot callous initially noted in the 1980's.  The examiner noted some red papules on the arms and abdomen, and mild dermatographism. Eczema did not affect any exposed areas.  The examiner noted tinea on the groin area manifested by mild diffuse erythema and thin scaling, bilaterally, on the upper thighs and fold.   There was no scarring or disfigurement of the head, face or neck.  There were no systemic manifestations due to any skin diseases.  The examiner diagnosed mild eczema and mild folliculitis that appeared to be relatively new and not related to service.  

The Board finds the March 2014 VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current skin disorder to service. 

Consideration has been given to the Veteran's assertion that his skin disability is directly related to his active service.  The Board notes, however, that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosed skin disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran's diagnosed eczema and folliculitis are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical examinations and other specific tests are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report having itchy and patchy skin, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the problems he experienced in service or to an in-service event.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin issues.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  The claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral tinea pedis is currently rated 0 percent under Code 7813.   

Tinea pedis is rated as dermatophytosis.  Under Code 7813 (dermatophytosis), is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. § 4.20. 

Under Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Code 7806. 

Although all available diagnostic codes have been considered, Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis.

On VA examination in January 2009, the Veteran complained of constant tinea pedis of both feet manifesting as scaling and discoloration with pruritus.  No systemic symptoms were noted and there had been no skin disease treatment in the preceding 12 months.  Upon physical examination the examiner noted scaling over the plantar aspects of both feet affecting 0 percent of exposed body areas (head, face neck, hands) and affecting less than 5 percent of total body area.  The examiner confirmed a diagnosis of tinea pedis. 

On VA examination in October 2009 the Veteran complained of an intermittent itchy rash, lasting one to six weeks during the preceding 12 months.  Current treatment included topical ketoconazole cream.  No corticosteroid or immunosuppressive treatment was required.  The examiner found no skin condition on examination.  The examiner noted no exposed areas, and the condition affected  less than 5 percent of total body area.  

On VA examination in March 2014, the examiner noted mild scaling in a moccasin distribution, bilaterally.  The examiner also noted nail dystrophy with breaking and crumbling distally, especially on nails one and two.  Nails three, four and five merely showed some mild thickening.  The Veteran used over the counter medications to help treat his bilateral foot skin condition.  He denied any other treatment since May 2012.  Less than 5 percent of the total body was affected.  The examiner opined that the condition had no impact on the Veteran's ability to work.

The Board finds that throughout the entire period for consideration a compensable rating for the Veteran's bilateral tinea pedis is not warranted.  In order for the Veteran to be entitled to a compensable (next higher 10 percent) rating, the evidence must show exposure of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  The evidence shows that the Veteran has only topical treatment for his skin disability.  As the area of involvement (feet) is less than 5 percent of the entire body and less than 5 percent of his exposed surface area, and the Veteran has never been prescribed intermittent systemic therapy, under Code 7806, a compensable degree of disability is not demonstrated. 

The Board finds that during this appeal the service-connected bilateral tinea pedis has not been compensable, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the disability during the relevant time period.  See Fenderson, 12 Vet. App. at 119. 

The Board has also considered whether the Veteran's bilateral tinea pedis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  The symptoms of the Veteran's bilateral tinea pedis are fully contemplated by the applicable rating criteria, which specifically contemplate the manifestations which focus upon the percent of body or exposed areas affected regardless of specific symptomatology, as well as treatment required during the appeal period.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected bilateral tinea pedis.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

As new and material evidence has not been received, the claim for service connection for refractive error of the left eye with vision disturbance due to muscle trauma is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim for service connection for headaches is not reopened and the appeal is denied.

Service connection for a skin rash, to include as due to an undiagnosed illness, is denied.

A compensable rating for tinea pedis of the feet is denied.


REMAND

The Veteran contends that his bilateral foot disorders, to include left foot hammertoes, calluses and clawfoot are severe and warrant higher ratings.  

By way of background, the Board notes that service connection for bilateral foot calluses was granted in a December 1996 rating decision with separate 10 percent disability ratings under Diagnostic Code 7804 (painful scars).  In December 2008 the Veteran filed the current appeal for increased ratings.  During the pendency of this appeal, by a rating decision in September 2014, the AOJ increased the Veteran's disability ratings to 20 percent, respectively, under Diagnostic Code 5278 (pes cavus).  Also on appeal is the Veteran's claim for a compensable rating for left foot hammertoes. 

In support of his claims for higher ratings, the Veteran submitted a private treatment record dated in October 2014, wherein he complained of worsening symptoms that impaired his ability to stand or walk for prolonged periods of time due to pain in his feet.  The diagnoses were hammer toes and cavus deformity of the foot, along with acquired equinus foot deformity and metatarsalgia for which service connection has not been established.  Although the Veteran underwent a VA heart examination in March 2014, in light of the evidence added to the record since that time, another VA examination is needed to adequately assess the impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, as noted in the Introduction of this decision, in the May 2016 Post-Remand Brief, the Veteran's representative raised a claim for entitlement to a TDIU based on the Veteran's service connected foot disorders and argued that the March 2014 VA examiner's opinion did not adequately address the impact of the Veteran's foot disorders on his employability.  The claim for entitlement to a TDIU is inextricably intertwined with the claims for increased ratings, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  Thus, adjudication of the TDIU claim is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As this case is already being remanded, the AOJ should obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for his feet.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, including records from Associated Foot Surgeons of Belleville.  If any requested records are not available, the Appellant should be notified of such.

2.  The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated since April 2014.

3.  After completing the preceding development, schedule the Veteran for a VA feet examination to address the current severity of his service-connected calluses and pes cavus of the feet and left foot hammertoes.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Please identify all manifestations of the service-connected bilateral foot calluses and pes cavus, as well a left foot hammertoes, and their impact on his occupational functioning. 

b. The examiner should also detail the functional limitations that result from the Veteran's service-connected bilateral foot disorders alone (calluses, pes cavus, hammertoes, tinea pedis and onychomycosis). 

4.  Finally, readjudicate the claims on appeal, including TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


